Exhibit 10.14

DELTA AIR LINES, INC.

OFFICER AND DIRECTOR SEVERANCE PLAN

As Amended and Restated as of January 2, 2009

 

1. INTRODUCTION

Delta Air Lines, Inc. (the “Company” or “Delta”) adopted the 2007 Officer and
Director Severance Plan (the “Prior Plan”) for eligible Officer and Director
level employees of the Company. Delta hereby amends and restates the Prior Plan
as the 2009 Delta Air Lines, Inc. Officer and Director Severance Plan (the “2009
Plan”) effective as of January 2, 2009. Participants in the Prior Plan whose
employment terminates on or prior to January 2, 2009 shall not be eligible for
benefits under the 2009 Plan, but shall only be eligible for benefits under the
Prior Plan, subject to any other separately granted contractual rights they may
have. Except as provided in the previous sentence and as provided below with
respect to certain Officers and Directors who were actively employed by Delta as
of October 28, 2008, the terms of the Prior Plan shall no longer be in effect as
of January 2, 2009.

Capitalized terms that are not otherwise defined in the text of this 2009 Plan
are defined in Section 11 below.

 

2. PARTICIPATION

(a) General. Any employee of the Company who on or after January 2, 2009 is paid
through the U.S. payroll and is classified as a full-time Director (a
“Director”) or Officer (an “Officer”) of the Company according to the Company’s
Human Resources records (a “Participant”) is eligible to participate in this
Plan in accordance with the terms described below. In addition, an officer or
director of an Affiliate may be designated as a Participant by the Plan
Administrator in his sole discretion if (i) the Affiliate does not offer a
severance plan or program to its executive employees; or (ii) the officer or
director is not eligible to participate in the severance plan or program the
Affiliate does offer. In these circumstances, the Plan Administrator shall
determine in his sole discretion the level at which the officer or director may
participate in the 2009 Plan. For example, an employee of an Affiliate may be a
Vice President of an Affiliate, but may be designated by the Plan Administrator
to participate in the 2009 Plan at the Director level.

(b) Former Northwest Officers and Directors. Notwithstanding anything in the
2009 Plan to the contrary, any Officer or Director who (i) on October 28, 2008
was either (A) an officer of Northwest Airlines, Inc. or (B) a managing
director, director or other employee of Northwest Airlines, Inc. who
participated in the Northwest Airlines, Inc. Non-Officer Change of Control
Severance Plan, and (ii) became an Officer or Director of Delta on or after
October 29, 2008, shall not participate in the 2009 Plan until October 29, 2010
unless such person was a Senior Vice President or higher of Delta on October 29,
2008, in which case such person shall not participate in the 2009 Plan until
October 29, 2011. After such dates, any such Officer or Director shall be
eligible for all benefits hereunder.

 

1



--------------------------------------------------------------------------------

(c) Pre Merger Officer or Director and Prior Plan Benefits. An Officer or
Director employed by Delta as an officer or director on October 28, 2008 who was
not advised by Delta that his or her employment would be terminated on or before
January 1, 2009 (a “Pre Merger Officer or Director”) shall be eligible to
receive benefits under the Prior Plan until October 29, 2010. During such time,
a Pre Merger Officer or Director shall also be eligible for benefits under the
2009 Plan, but will not be eligible for duplicate benefits under both plans.
After October 29, 2010, any Pre Merger Officer or Director who remains employed
by Delta (or any Affiliate) as an Officer or Director shall be eligible for
benefits under the 2009 Plan, but not the Prior Plan.

 

3. TERMINATION OF EMPLOYMENT AND ELIGIBILITY

(a) Severance Event. Subject to Section 2, a Participant shall be eligible to
receive the benefits described in Section 4 if after January 2, 2009 he incurs a
“Severance Event” which shall be defined as any of the following:

(i) the Participant’s employment is terminated by Delta other than for Cause. If
a Participant who is eligible for early, special early or normal retirement
under the Company’s retirement plan or policy is, or would be, terminated by the
Company without Cause, such Participant shall be considered to have been
terminated by the Company without Cause for purposes of the 2009 Plan rather
than having retired, but only if the Participant acknowledges that, absent
retirement, the Participant would have been terminated by the Company without
Cause. If, however, the employment of a Participant who is eligible for
retirement is terminated by the Company for Cause, then regardless of whether
the Participant is considered as a retiree for purposes of any other program,
plan or policy of the Company, for purposes of the 2009 Plan, the Participant’s
employment shall be considered to have been terminated by the Company for Cause;

(ii) the Participant (other than the Chief Executive Officer and the President
of the Company as of October 29, 2008) (A) resigns from employment with Delta
for Good Reason during the period beginning on a Change in Control Date and
ending on the second anniversary thereof (provided that the event that
constitutes Good Reason must occur after the Change in Control) and (B) was
employed by Delta as of the Change in Control Date; or

(iii) with respect to either the Chief Executive Officer or the President of the
Company as of October 29, 2008, the Participant resigns for Good Reason.

(b) Condition Precedent to Receipt of Any Benefits Under the Plan. In order to
receive the benefits of the 2009 Plan, eligible Participants must first sign a
Separation Agreement and General Release prepared by Delta (the “Agreement”)
within 45 days of the date that the Agreement is presented to the Participant.
Participants who fail to sign the Agreement within 45 days or who rescind the
Agreement within the applicable Revocation Period are not eligible to receive
benefits under the 2009 Plan. The Agreement is designed to ensure that both
Delta and the Participant have their rights and obligations in connection with
the termination of employment established with certainty and finality. Delta is
offering benefits under this 2009 Plan in exchange for the

 

2



--------------------------------------------------------------------------------

execution of the Agreement. The Agreement shall be in a form provided by and
satisfactory to Delta and may include, without limitation, a release in favor of
Delta and its employees, directors and Affiliates and certain non-competition,
non-solicitation and non-recruitment agreements for the benefit of Delta;
provided, however, that for the two year period following a Change in Control,
the Agreement shall be in substantially the same form as the form of Agreement
used immediately prior to the Change in Control.

 

4. DESCRIPTION OF SPECIFIC BENEFITS

Upon a Severance Event, each Participant will be eligible for the following
benefits:

(a) Severance Pay. A Participant will be eligible for “Severance Pay”, in an
amount determined as described below, and based on the Participant’s job level
at the time of the Severance Event. If however, the Severance Event is described
in Section 3(a)(ii) or (iii) above and the event which constitutes Good Reason
is a significant diminution of the Participant’s position, responsibilities or
duties, Severance Pay shall be based on the Participant’s MIP Target Award prior
to the diminution which gave rise to the Participant’s resignation. Severance
Pay will be paid as a one-time lump-sum payment promptly following the
Participant’s Severance Event and fulfillment of the other eligibility criteria
including compliance with Section 3(b) above, but in no event shall be paid more
than two and one half months following the end of the year in which the
Severance Event occurs. All applicable federal, state, and local taxes will be
withheld from all Severance Pay. Severance Pay will not be considered as
earnings under any qualified or non qualified plan or program sponsored by Delta
or any Affiliate. Each Participant will be eligible for Severance Pay in an
amount equal to:

(i) 6 months Base Salary for Directors, plus 50% of any applicable MIP Target
Amount;

(ii) 9 months Base Salary for Managing Directors, plus 75% of any applicable MIP
Target Amount;

(iii) 12 months Base Salary for Vice Presidents, plus 100% of any applicable MIP
Target Amount;

(iv) 15 months Base Salary for Senior Vice Presidents, plus 125% of any
applicable MIP Target Amount;

(v) 18 months Base Salary for Executive Vice Presidents, plus 150% of any
applicable MIP Target Amount ; and

(vi) 24 months Base Salary for the President or Chief Executive Officer, plus
200% of any applicable MIP Target Amount.

(b) Extension of Benefits During Severance Period. A Participant shall be
eligible for the following extended benefits for the periods noted below.

(i) Medical/Dental and Life Insurance Benefits.

 

3



--------------------------------------------------------------------------------

  (A) Payment of COBRA Premiums. Delta will pay the premiums for medical, dental
and/or vision COBRA coverage (but not for any portion of the COBRA premium for
any Healthcare Flexible Spending Account) for which a Participant and his
eligible dependents may be eligible, provided such COBRA coverage is properly
elected by the Participant or his eligible dependents. Eligibility for such
payments shall continue until the earlier of: (i) the end of the Severance
Period; or (ii) the date the Participant’s or the Participant’s dependents’
eligibility for COBRA coverage ceases as provided under COBRA and the terms of
the Delta Account-Based Healthcare Plan (or corresponding pilot or Affiliate
plan, if applicable).

 

  (B) Payment of Retiree Medical Premiums. To the extent applicable, if a
Participant is eligible for special early, early or normal retirement under the
Company’s retirement plan or policy at the time of the Severance Event, and the
Participant or one or more of his eligible dependents elects COBRA coverage
instead of retiree medical and/or dental coverage, the above section entitled
“Payment of COBRA Premiums” will apply with respect to any Delta-paid COBRA
premium. If the Participant or an eligible dependent instead elects retiree
medical and/or dental coverage, Delta will, in lieu of paying COBRA premiums as
described above, pay the retiree medical and/or dental premium for the
Participant and/or his eligible dependents during the Severance Period, provided
that the Participant and/or his eligible dependents properly enroll for such
coverage. If a Participant or his dependents become ineligible for Delta retiree
coverage for any reason or opt out of such coverage, all Delta paid coverage for
that person (or group of persons) will cease and Delta will have no
responsibility to pay any further retiree medical and/or dental premiums under
the 2009 Plan; however the Participant or his dependents shall retain whatever
rights they may have under any other applicable Delta sponsored retiree medical
plan or program.

(ii) Basic Life Insurance. Participants will also have their basic life
insurance coverage under the Delta Family-Care Disability and Survivorship Plan
(or corresponding pilot or Affiliate plan, if applicable) continued for the
Severance Period at Delta’s expense; provided the Participant shall be
responsible for any taxes associated with such continuation. The amount of
coverage continued will be equal to the amount of basic life insurance coverage
in effect immediately prior to separation. This continued coverage shall not
affect any other death benefit for which the Participant is eligible.

(iii) Travel Privileges.

(A) During the Severance Period, a Participant will be eligible for continued
travel privileges comparable to those under Delta’s travel policy as in effect
for an active employee at the Participant’s job level at the time of the

 

4



--------------------------------------------------------------------------------

Severance Event. If however, the Severance Event is described in
Section 3(a)(ii) or (iii) above and the event which constitutes Good Reason is a
significant diminution of the Participant’s position, responsibilities or
duties, Severance Pay shall be based on the Participant’s job level prior to the
diminution which gave rise to the Participant’s resignation. In addition, with
respect to any Participant who (i) incurs a termination that constitutes a
Severance Event during the period beginning on a Change in Control Date and
ending on the second anniversary thereof and (ii) is a Vice President or more
senior Officer of the Company at the time of the Change in Control Date, such
Participant shall after the expiration of the Travel Privileges described in the
previous sentence, be treated as a retired officer for purposes of the Company’s
travel policy regardless of the Participant’s actual age or years of service.
Following the expiration of the Severance Period, the Participant’s travel
benefits will be based on the Company travel policy for retired officers at the
level at which the Participant was employed immediately prior to the Change in
Control Date.

(B) All Travel Privileges shall be governed by all applicable rules and
procedures which are generally applicable at the time the Travel Privileges are
used, except as expressly modified in this 2009 Plan. Travel Privileges may be
used for pleasure, vacation, or personal emergency, but may not be used for any
type of business or professional activity. Any violation of the rules governing
non-revenue and reduced rate travel may result in the suspension or termination
of all Travel Privileges for the Participant and/or his family members (or
friends and family travelers).

(C) Family status changes (such as marriage, divorce, adoption or birth of
child) that occur during the Severance Period must be reported to the Delta
Employee Service Center (or corresponding Affiliate administrator) within 30
days of the status change. Failure to do so will result in the ineligibility of
the new family member for Travel Privileges described under this 2009 Plan.

(D) This section shall not create any contractual rights, and the Travel
Privileges provided pursuant to this provision shall remain subject to Delta’s
right to apply all applicable rules as they exist from time to time and to
modify or terminate such privileges at any time, including after termination of
employment, in its sole discretion.

(E) If a Participant has contractual rights to travel privileges that are
provided in another agreement that are different or not as favorable as the
Travel Privileges provided under this section, such Participant shall also be
eligible for the Travel Privileges granted hereunder, but shall have no
contractual rights to such different or more favorable Travel Privileges. In
that case, the reservation of rights in (D) above shall apply only to the Travel
Privileges that are provided under this section, and not to any other
contractual travel privileges the Participant may have. A Participant that has
separately granted contractual rights may use his contractually granted rights
or the Travel Privileges granted under the 2009 Plan, but not both. For example,
if under both the 2009 Plan and any contractual agreement, the Participant is
eligible under each for an allowance of $10,000, the Participant may use one
such allowance of $10,000, and the two allowances cannot be combined into a
total allowance of $20,000.

 

5



--------------------------------------------------------------------------------

(c) Career Transition Services. Participants are eligible to receive career
transition services valued at up to $5,000 at a career transition services firm
chosen by Delta. Delta shall pay such firm directly for such services. The
career transition services may include seminars, job search work teams,
productivity clinic, resumé preparation, assessments, resource library, on-line
database, job lead development, individual counseling, administrative support,
computer lab, and workspace phone/fax. The eligibility to receive these services
will expire upon the first of (x) the Participant becoming employed; (y) the
expiration of the Severance Period; or (z) the last day of the second year
following the taxable year in which the Participant separated from service for
purposes of Section 409A of the Code.

(d) Financial Planning Services. Participants are eligible for continuation of
the financial planning services for which they are eligible at the time of their
separation from Delta. A Participant shall be reimbursed for any covered
expenses; Delta shall not provide direct payments to the vendor for such
services. The eligibility to receive such reimbursement will expire at the
conclusion of the calendar year in which the Participant separates from Delta,
even if that occurs during the Severance Period. All reimbursements for such
services must be made by the end of the third year following the taxable year in
which the Participant separated from service for purposes of Section 409A of the
Code.

(e) Gross-Up Payment

(i) Gross-Up Payments. In the event that a Participant becomes entitled to
benefits under the 2009 Plan, Delta shall pay to such Participant an additional
lump sum payment (the “Gross-Up Payment”), in cash, equal to the amounts, if
any, described below:

(A) Subject to Section 4(e)(i)(B) below, if any portion of any payment under
this 2009 Plan, when taken together with any payment under any other agreement
with or plan of Delta (in the aggregate “Total Payments”) would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”); or any interest or penalties with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Participant
shall be entitled to an additional amount such that after payment by the
Participant of all such Participant’s applicable federal, state and local taxes,
including any Excise Tax, imposed upon such additional amount, the Participant
will retain an amount sufficient to pay the Excise Tax imposed on the Total
Payments (provided that the Gross-Up Payment to be made under this provision and
any other similar gross-up payment made under any similar Excise Tax
reimbursement provision included in any other agreement with, or plan of, the
Company shall not, when taken as an aggregate, exceed the Gross-Up Payment).

(B) Notwithstanding the provisions of Section 4(e)(i)(A) above, if it shall be
determined that the Participant would be entitled to a Gross-Up Payment, but
that the Total Payments would not be subject to the Excise Tax if the Total
Payments

 

6



--------------------------------------------------------------------------------

were reduced by an amount that is less than 10% of the portion of the Total
Payments that would be treated as “parachute payments” under Section 280G of the
Code, then the amounts payable to the Participant shall be reduced (but not
below zero) to the maximum amount that could be paid to Participant without
giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment
shall be made to the Participant. The reduction of the Total Payments due
hereunder, if applicable, shall be made in such a manner as to maximize the
economic present value of all Payments actually made to the Participant,
determined by the Accounting Firm (as defined below) as of the date of the
Change in Control using the discount rate required by Section 280G(d)(4) of the
Code.

The amounts payable under this Section 4(e)(i) shall be paid by the Company
within ten (10) business days after the receipt of the Accounting Firm’s
determination, and in no event later than the end of the Participant’s tax year
next following the year in which the Excise Tax and any related taxes are paid
to the applicable taxing authority.

(ii) Determinations. In the event of a Change in Control, all determinations
required to be made under Section 4(e)(i) above, including the amount of the
Gross-Up Payment, and the assumptions to be used in determining the Gross-Up
Payment, shall be made by the nationally recognized accounting firm generally
used by the Company as its financial auditor (the “Accounting Firm”) which shall
provide detailed supporting calculations both to Delta and the Participant
within twenty (20) business days of the receipt of notice from the Participant
that there has been an event giving rise to the right to benefits under
Section 4(e)(i) above, or such earlier time as is requested by Delta. In the
event that the Accounting Firm is serving as accountant or auditor for a person
effecting the Change in Control or is otherwise unavailable, the Participant may
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by Delta.

(iii) Subsequent Redeterminations. Unless requested otherwise by the Company,
each Participant must use reasonable efforts to contest in good faith any
subsequent determination by the Internal Revenue Service that such Participant
owes an amount of Excise Tax greater than the amount previously determined under
Section 4(e)(i); provided, however, that the Participant shall be entitled to
reimbursement by Delta of all fees and expenses reasonably incurred by the
Participant in contesting such determination. Such reimbursement of expenses
shall be made on a current basis, as incurred, and in no event later than the
end of the Participant’s tax year next following the year in which the taxes
that are the subject of the audit or proceeding are remitted to the applicable
taxing authority, or where as a result of such audit or proceeding no taxes are
remitted, the end of the Participant’s tax year next following the year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the proceeding. In the event the Internal Revenue Service or any
court of competent jurisdiction determines that the Participant owes an amount
of Excise Tax that is either greater or less than the amount previously taken
into account and paid under Section 4(e)(i), Delta shall promptly pay to such
Participant, or the Participant shall promptly repay to Delta, as the case may
be, the amount of such excess or shortfall. In the case of any payment that
Delta is required to make to the Participant pursuant to the preceding sentence
(a “Later Payment”), Delta shall also pay to the Participant an additional

 

7



--------------------------------------------------------------------------------

amount such that after payment by the Participant of all such Participant’s
applicable federal, state and local taxes on such additional amount, the
Participant will retain an amount sufficient to pay the total of such
Participant’s applicable federal, state and local taxes arising due to the Later
Payment. In the case of any repayment of Excise Tax that the Participant is
required to make to Delta pursuant to the second sentence of this
Section 4(e)(iii), the Participant shall also repay to Delta the amount of any
additional payment received by such Participant from Delta in respect of
applicable federal, state and local taxes on such repaid Excise Tax, to the
extent the Participant is entitled to a refund of (or has not yet paid) such
federal, state or local taxes. Any payments from one party to the other under
this Section 4(e)(iii) shall be made promptly, but in no event later than
December 31 of the year after the year in which the excess or shortfall is
determined to exist.

(f) Severance Period. “Severance Period” shall mean with respect to any
Severance Event, the period beginning on the Participant’s employment
termination date from Delta and ending:

 

  (i) 6 months after the termination date for Directors;

 

  (ii) 9 months after the termination date for Managing Directors;

 

  (iii) 12 months after the termination date for Vice Presidents;

 

  (iv) 15 months after the termination date for Senior Vice Presidents;

 

  (v) 18 months after the termination date for Executive Vice Presidents; and

 

  (vi) 24 months after the termination date for the President or Chief Executive
Officer.

The Severance Period will be based on the Participant’s job level at the time of
the Severance Event. If however, the Severance Event is described in
Section 3(a)(ii) or (iii) above and the event which constitutes Good Reason is a
significant diminution of the Participant’s position, responsibilities or
duties, the Severance Period shall be based on the Participant’s job level prior
to the diminution which gave rise to the Participant’s resignation

 

5. PLAN ADMINISTRATION AND INTERPRETATION

The “Plan Administrator” is the Executive Vice President – Human Resources &
Labor Relations (or any other Officer of the Company designated by the
Personnel & Compensation Committee of the Board). The “Plan Year” is January 1
to December 31. Benefits from the 2009 Plan are paid from the general assets of
Delta.

The Plan Administrator, or his delegate, has the full power and authority, in
his sole discretion to construe, interpret and administer the 2009 Plan and his
decisions shall be final and binding. The Plan Administrator shall have the
broadest discretionary authority permitted under law in the exercise of all its
functions including, but not limited to, deciding questions of eligibility,
interpretation and the right to benefits hereunder.

 

8



--------------------------------------------------------------------------------

6. PLAN CLAIMS AND APPEALS

Any Participant who upon the termination of his employment does not receive the
benefits under the 2009 Plan to which he believes he is entitled may file a
claim for such benefits in writing to the Vice President – Compensation,
Benefits and Services of the Company (or such other officer as may be designated
by the Company). Such claim must be received by the Vice President –
Compensation, Benefits and Services within 60 days of the Participant’s
termination of employment. If the claim is denied, the Vice President –
Compensation, Benefits and Services will send written notification of the denial
within 90 days after the claim is properly and completely filed. Special
circumstances may require an additional period of no more than 90 days. In that
event, the Participant will be sent a written notice of the special
circumstances requiring the extension and the date when a decision on the claim
can be expected. If the claim is denied, the Participant will be so advised and
informed of the reason, the provisions of the 2009 Plan upon which the denial
was based, and, if applicable, an explanation of other relevant material or
information necessary to perfect the claim. If the claim is denied or if the
Participant is not furnished with written notification of the decision on the
claim within 90 days (or within 180 days if an extension is necessary) after the
claim is properly and completely filed, the Participant or his authorized
representative may request a review of the claim under the appeal procedures
described below.

If a Participant is dissatisfied with a denial of a claim under the 2009 Plan,
the Participant must appeal the denial in writing before pursuing any other
remedy. All appeals must be addressed to the proper party in a timely manner.
All appeal time deadlines will be strictly enforced.

If a Participant desires a review of a denial, the Participant or his
representative designated in writing must submit a written request to the Plan
Administrator that is received by the Plan Administrator within 90 days of the
date of the letter denying benefits. The date of the denial indicated on the
denial letter counts as day one in determining this 90-day period and the Plan
Administrator expressly reserves the right to refuse to consider tardy appeals.

The Plan Administrator will notify the Participant or his designated
representative in writing of the decision on review within 60 days after the
Plan Administrator receives the review request. If the claim denial is upheld,
the Participant will be so advised and informed of the reason and the provisions
of the 2009 Plan document upon which the denial was based. The Plan
Administrator may take an additional 60 days to inform the Participant of a
decision if special circumstances require an extension of processing time and
the Plan Administrator has notified the Participant in writing that there will
be a delay, the reasons for needing more time, and the date by which the final
decision will be made.

Review by the Plan Administrator is made only upon the written record. The
Participant or his representative designated in writing may review pertinent
documents relating to the denial and may submit comments, a statement of issues,
and/or additional documentary evidence if desired. Personal appearances are not
permitted.

 

9



--------------------------------------------------------------------------------

A Participant must timely exhaust the administrative remedies allowed under the
2009 Plan as described above before filing any legal action on a claim. The
previously described procedure is the exclusive administrative claims procedure
provided under the 2009 Plan.

 

7. AMENDMENT

Except as expressly set forth herein, the Company may amend or terminate the
2009 Plan at any time; provided, however, that as of a Change in Control Date,
no amendment to or termination of the 2009 Plan that is adverse to any person
who is an employee of Delta on the Change in Control Date shall be effective
until after the second anniversary of such Change in Control Date.

 

8. SUCCESSORS AND ASSIGNS

The 2009 Plan shall be binding upon Delta’s successors and assigns.

 

9. GOVERNING LAW

The 2009 Plan is governed by the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), but it is intended to qualify as a plan maintained
for the purpose of providing benefits to a select group of management or highly
compensated employees. As such, it is exempt from certain provisions of ERISA
pursuant to ERISA Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b) and
applicable regulations (including U.S. Department of Labor Regulation
2520.104-23). However, some of the underlying benefits provided for under the
terms of the 2009 Plan, such as travel privileges, financial planning and career
transition services are not governed by ERISA, and their inclusion in the 2009
Plan does not deem them subject to ERISA. To the extent not superseded by ERISA,
the 2009 Plan and all determinations made and actions taken thereunder shall be
governed by the internal substantive laws of the State of Georgia and construed
accordingly.

 

10. SECTION 409A OF THE INTERNAL REVENUE CODE

To the extent required to be in compliance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(together, “Section 409A”), notwithstanding any other provision of this Plan,
(a) any payment or benefit to which a Participant is eligible under this Plan,
including a Participant who is a “specified employee” as defined in
Section 409A, shall be adjusted or delayed and (b) any term of the Plan may be
adjusted, in such manner as to comply with Section 409A and maintain the intent
of this Plan to the maximum extent possible. More specifically, to the extent
any payment or benefit provided to a Participant under the 2009 Plan constitutes
non excepted deferred compensation under Section 409A and the Participant is at
the time of his termination of employment considered to be a “specified
employee” pursuant to the Company’s policy for determining such employees, the
payment of any such non excepted amount and the provision of such non excepted
benefits will be delayed for six months following the Participant’s separation
from service. Notwithstanding the foregoing, Delta shall not have any liability
to any Participant or any other person if any payment or benefit is determined
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and does not satisfy the additional conditions applicable to
nonqualified deferred compensation under Section 409A.

 

10



--------------------------------------------------------------------------------

11. DEFINITIONS

The following definitions shall apply for purposes of the 2009 Plan:

(a) “Affiliate” means any entity that directly or indirectly controls or is
controlled by or under common control with the Company.

(b) “Base Salary” means the Participant’s monthly base salary at the time of
separation, excluding expense reimbursements and supplemental salary payments,
and any items not considered by the Plan Administrator to be a component of
regular monthly base earnings; provided, however, that, as of a Change in
Control Date, in the event of a termination of employment by the Participant
because of a reduction in the Participant’s pay, “Base Salary” means the
Participant’s monthly base salary prior to the reduction in pay which gave rise
to the Participant’s termination of employment.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means the Participant’s

(i) continued, substantial failure to perform his duties with Delta (other than
any such failure resulting from incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the
Participant which identifies the manner in which Delta believes that the
Participant has not performed his duties, or

(ii) misconduct which is economically injurious to Delta, or

(iii) conviction of, or plea of guilty or no contest to, a felony or any other
crime involving moral turpitude, fraud, theft, embezzlement or dishonesty, or

(iv) material violation of any material Delta policy or rule regarding conduct,
which policy or rule has been communicated in writing to the Participant.

A Participant shall have at least ten (10) business days to cure, if curable,
any of the events (other than Section 11(d)(iii)) which could lead to his
termination of Cause. For any Participant who is an Executive Vice President or
more senior executive of the Company, a termination for Cause must be approved
by a  2/3 vote of the entire Board.

(e) “Change in Control” means the occurrence after January 2, 2009 of any of the
following:

(i) any “person” (as defined in Section 13(d) of the Securities Exchange Act of
1934 (“Act”)) other than the Company, its Affiliates or an employee benefit plan
or trust maintained by the Company or its Affiliates, becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of more
than 35% of the combined voting power of the Company’s then outstanding Voting
Stock (excluding any “person” who becomes such a

 

11



--------------------------------------------------------------------------------

beneficial owner in connection with a transaction described in
Section 11(e)(iii)(A) of paragraph (iii) below), unless such person acquires
beneficial ownership of more than 35% of the combined voting power of the
Company’s Voting Stock then outstanding solely as a result of an acquisition of
Company Voting Stock by the Company which, by reducing the Company Voting Stock
outstanding, increases the proportionate Company Voting Stock beneficially owned
by such person to more than 35% of the combined voting power of the Company’s
Voting Stock then outstanding; provided, that if a person shall become the
beneficial owner of more than 35% of the combined voting power of the Company’s
Voting Stock then outstanding by reason of such Voting Stock acquisition by the
Company and shall thereafter become the beneficial owner of any additional
Company Voting Stock which causes the proportionate voting power of such Company
Voting Stock beneficially owned by such person to increase to more than 35% of
the combined voting power of such Voting Stock then outstanding, such person
shall, upon becoming the beneficial owner of such additional Company Voting
Stock, be deemed to have become the beneficial owner of more than 35% of the
combined voting power of the Company’s Voting Stock then outstanding other than
solely as a result of such Voting Stock acquisition by the Company;

(ii) at any time during a period of twelve consecutive months (but not including
any period before January 2, 2009) individuals who at the beginning of such
period constituted the Board (and any new member of the Board, whose election by
the Board or nomination for election by the Company’s shareowners was approved
by a vote of at least two-thirds of the members of the Board then still in
office who either were member of the Board at the beginning of the period or
whose election or nomination for election was so approved), cease for any reason
to constitute a majority of members then constituting the Board; or

(iii) the consummation of (A) a reorganization, merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than a reorganization, merger or consolidation which results
in the Company’s Voting Stock outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or being
converted into Voting Stock of the surviving entity or any parent thereof) more
than 65% of the voting power of the Voting Stock or the total fair market value
of the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of assets of the Company having a total gross fair market value
equal to more than 40% of the total gross fair market value of all assets of the
Company immediately prior to such transaction or transactions other than any
such sale to an Affiliate.

Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred with respect to a Participant if the Participant is part of a
“group”, within the meaning of Section 13(d)(3) of the Act, which consummates
the Change in Control transaction. In addition, for purposes of the definition
of Change in Control, a person engaged in business as an underwriter of
securities shall not be deemed to be the beneficial owner of, or to beneficially
own, any securities acquired through such person’s participation in good faith
in a firm commitment underwriting until the expiration of forty days after the
date of such acquisition.

 

12



--------------------------------------------------------------------------------

(f) “Change in Control Date” means the date on which a Change in Control occurs.

(g) “Good Reason” means any of the following that occurs without a Participant’s
express written consent:

(i) in the case of any Participant, a material diminution or other reduction of
such Participant’s authorities, duties or responsibilities, other than an
inadvertent act that is promptly remedied by Delta after written notice by such
Participant to the Chief Executive Officer of the Company;

(ii) the Participant’s office is relocated by more than 50 miles;

(iii) a material reduction of Participant’s Base Salary or incentive
compensation opportunities, in either case other than pursuant to a uniform
percentage salary reduction for all full-time domestic employees not subject to
a collective bargaining agreement;

(iv) the Company does not keep in effect compensation, retirement, health and
welfare benefits, or perquisite programs under which the Participant receives
benefits substantially similar, in the aggregate, to those in effect prior to a
reduction (other than a reduction pursuant to an equivalent reduction in such
benefits for all full-time domestic employees who are not subject to a
collective bargaining agreement); or

(v) a material breach by Delta of any binding obligation to the Participant
relating to a material term of the Participant’s employment, including, but not
limited to, indemnification or the terms of an award under the Delta Air Lines,
Inc. 2007 Performance Compensation Plan, or any failure of a successor to the
Company to assume and agree to perform such obligation.

Notwithstanding the foregoing:

(A) (i) any award made to a Participant under the Delta Air Lines, Inc. Merger
Award Program, (ii) any other equity-based awards or other incentive
compensation awards made to a Participant by any of Delta (or any Affiliate) or
Northwest Airlines Corporation (or any subsidiary) either on or before
January 1, 2009, and (iii) any equity-based awards, incentive compensation,
retention payment, , special travel or other benefits provided to a Participant
solely as a result of his or her initial employment with Delta or any Affiliate,
will be ignored for purposes of determining whether a Participant has suffered a
reduction that constitutes Good Reason;

(B) with respect to any Participant who was employed by Northwest Airlines
Corporation or any subsidiary thereof immediately prior to October 29, 2008, all
compensation and benefit programs provided to such Participant prior to that
date by Northwest or any subsidiary thereof, including, without limitation, the
Participant’s base salary, will be ignored for purposes of determining whether a
Participant has suffered a reduction that constitutes Good Reason;

 

13



--------------------------------------------------------------------------------

(C) as to any Participant, an event described above shall constitute Good Reason
only if such Participant gives the Company written notice of intent to resign
and the facts that constitute Good Reason within ninety (90) days of the
occurrence of such event;

(D) no event described above which is curable shall constitute Good Reason if
such event is cured by the Company or an Affiliate within thirty-one (31) days
of the Participant’s notice, given in accordance with (C) above; and

(E) absent a cure by the Company or an Affiliate as described in (D) above, the
Participant must separate from service prior to the end of the 180 day period
beginning with the event that constituted Good Reason.

(h) “MIP Target Amount” means as to any Participant, such Participant’s target
award amount under the Company’s Management Incentive Plan (or any similar plan)
in effect at the time such Participant has a termination of employment that
entitles the Participant to benefits hereunder (except as provided in
Section 4(a)).

(ij) “Revocation Period” means the period of time immediately following the date
a Participant signs an Agreement that he has to revoke such Agreement, with such
period of time specified in the Agreement.

(j) “Voting Stock” means securities entitled to vote generally on the election
of members of the board of directors.

 

14